Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 06/01/21 entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (US 20200045690 A1, cited by applicant of record).

Regarding claim 9, Martin discloses a communication method [fig. 4], comprising:
receiving, by a terminal device, first information sent by a secondary network node, wherein the first information is used for updating a configuration of a cell served by the secondary network node [par. 0089, fig. 4 S7]; and
communicating, by the terminal device, with the secondary network node according to the first information (UL signaling based on different configurations [par. 0090, fig. 4 S8-9]).

Regarding claim 11, Martin discloses everything claimed, as applied above.
Martin further discloses:
wherein the updating the configuration of the cell served by the secondary network node comprises: adding or releasing a cell served by the secondary network node (Reconfiguring for new zone/region (i.e., adding/releasing) [par. 0086]).

Regarding claim 14, Martin and Uemura disclose everything claimed, as applied above
Martin further discloses:
wherein communication between the cell served by the secondary network node and the terminal device is by using a radio resource control (RRC) connection [par. 0027].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8 and 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20200045690 A1, cited by applicant of record) in view of Uemura (US 20160165627 A1, cited by applicant of reference).

Regarding claims 1 and 15, Martin discloses a communication method [fig. 4], comprising:
receiving, by a secondary network node (TRPs (i.e., secondary network nodes) associated with NR network [par. 0056, fig. 2 no. 311, 312]), from a terminal device [par. 0056]; and
sending, by the secondary network node, first information to the terminal device, wherein the first information is used for updating configuration of a cell served by the secondary network node [par. 0089].
Although Martin discloses using reference signaling from the UE instead of the typical measurement report, as discussed above [par. 0056, fig. 4], Martin does not explicitly disclose measurement report. However, these concepts are well known as disclosed by Uemura.
In the same field of endeavor, Uemura discloses:
measurement report [par. 0188, 49-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with Uemura. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating cell info to the secondary device [Uemura par. 0188].
Regarding claim 15, Martin discloses a secondary network node [fig. 2 no. 311, 312], comprising a processor [par. 0062] and a communication interface [par. 0062].

Regarding claims 2 and 16, Martin and Uemura disclose everything claimed, as applied above.
Uemura further discloses:
wherein the measurement report comprises quality information of a transmission between a cell served by the secondary network node and the terminal device (The UE uses the PUCCH to send CQI (i.e., measurement report) to the BS [par. 0049-50]).

Regarding claims 4 and 18, Martin and Uemura disclose everything claimed, as applied above.
Martin further discloses:
wherein the updating the configuration of the cell served by the secondary network node comprises: adding or releasing a cell served by the secondary network node (Reconfiguring for new zone/region (i.e., adding/releasing) [par. 0086]).

Regarding claims 5 and 19, Martin and Uemura disclose everything claimed, as applied above.
Uemura further discloses:
wherein the first information comprises an ID of an added cell or released cell served by the secondary network node [par. 0122, 0160], or the first information comprises IDs of all updated cells served by the secondary network node.

Regarding claims 6 and 20, Martin and Uemura disclose everything claimed, as applied above.
Uemura further discloses wherein the ID comprises:
an index of the added cell or released cell served by the secondary node [par. 0160].

Regarding claim 7, Martin and Uemura disclose everything claimed, as applied above.
Martin and Uemura further disclose wherein the method further comprises:
sending, by the secondary network node, second information to the primary network node (CU [Martin fig. 2-4 no. 321]), wherein the second information is used to notify the updated configuration of the cell served by the secondary network node [Uemura fig. 4 S203].

Regarding claim 8, Martin and Uemura disclose everything claimed, as applied above
Martin further discloses:
wherein communication between the cell served by the secondary network node and the terminal device is by using a radio resource control (RRC) connection [par. 0027].

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Uemura as applied to claims 1 and 15 respectively, and further in view of Engstrom (US 20160337911 A1).

Regarding claims 3 and 17, Martin and Uemura disclose everything claimed, as applied above.
Although Martin discloses wherein the first information … secondary nodes … primary nodes, as discussed above, Martin and Uemura do not explicitly disclose is directly sent by the network node to the terminal device without involving signaling interaction with a other network node. However, these concepts are well known as disclosed by Engstrom.
In the same field of endeavor, Engstrom discloses:
is directly sent by the network node to the terminal device without involving signaling interaction with a other network node [fig. 2 Si4b, par. 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Uemura with Engstrom. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating directly with the UE when the info is available.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 9 above, and further in view of Engstrom.

Regarding claim 10, Martin discloses everything claimed, as applied above.
Although Martin discloses wherein the first information … secondary nodes … primary nodes, as discussed above, Martin does not explicitly disclose is directly sent by the network node to the terminal device without involving signaling interaction with a other network node. However, these concepts are well known as disclosed by Engstrom.
In the same field of endeavor, Engstrom discloses:
is directly sent by the network node to the terminal device without involving signaling interaction with a other network node [fig. 2 Si4b, par. 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with Engstrom. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating directly with the UE when the info is available.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 9 above, and further in view of Uemura.

Regarding claim 12, Martin discloses everything claimed, as applied above.
Although Martin discloses wherein the first information … secondary nodes, as discussed above, Martin does not explicitly disclose wherein the information comprises an ID of an added cell or released cell served by the network node [par. 0122], or the information comprises IDs of all updated cells served by the network node. However, these concepts are well known as disclosed by Uemura.
In the same field of endeavor, Uemura discloses:
wherein the information comprises an ID of an added cell or released cell served by the network node [par. 0122, 0160], or the information comprises IDs of all updated cells served by the network node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with Uemura. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of communicating cell info to the secondary device [Uemura par. 0188].

Regarding claim 13, Martin and Uemura disclose everything claimed, as applied above.
Uemura further discloses wherein the ID comprises:
an index of the added cell or released cell served by the secondary node [par. 0160].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419